SMITH, Judge.
We reverse the final order of the Department of Health and Rehabilitative Services (Department) dismissing for lack of standing the petition for formal administrative hearing filed by Charter Medical-Jacksonville, Inc. (Charter). Charter possesses a certificate of need (CON) to construct a short and long-term psychiatric hospital in Duval County and is seeking to contest the Department’s notice of intent to issue a CON to Glenbeigh-Jacksonville to construct a long-term substance abuse hospital in Duval County. Charter’s petition raises factual issues which are sufficient to entitle Charter to present evidence to establish that Charter’s interests are substantially affected by the Department’s decision to issue a CON to Glenbeigh. The fact that Charter’s CON was granted pursuant to a different rule methodology than Glen-beigh’s will be does not control the issue of standing. Psychiatric Institutes of America, Inc. v. Department of Health and Rehabilitative Services, 491 So.2d 1199 (Fla. 1st DCA 1986); and St. Francis Parkside Lodge of Tampa Bay v. Department of Health and Rehabilitative Services, 486 So.2d 32 (Fla. 1st DCA 1986).
REVERSED.
JOANOS and BARFIELD, JJ., concur.